DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01-11-22 has been entered.
 
Amendment
Acknowledgement is made of Amendment filed 12-23-21.
Claims 1, 7 and 10-12 are amended.
Claims 12-14 are withdrawn.
Claim 6 is canceled.

Election/Restrictions
Claim 1 of Group I is allowable. The restriction requirement of Groups I and II, as set forth in the Office action mailed on 05-13-21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I and II withdrawn.  Claims 12-14, directed to group II no longer withdrawn from 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter	
Claims 1-5 and 7-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-5 and 7-11 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a stack including an electrically conductive layer, having a plurality of recesses, on an electrically insulating layer structure, wherein at least one of the plurality of recesses in the electrically conductive layer is at least partially filled by a dielectric medium and at least another one of the plurality of recesses in the electrically conductive layer is not filled by the dielectric medium; and a further electrically insulating layer structure on the electrically conductive layer structure and on the dielectric filling medium.
Claims 12-14 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 12 in combination as claimed, including:
forming a stack including an electrically conductive layer, having a plurality of recesses, on an electrically insulating layer structure, wherein at least one of the plurality of recesses in the electrically conductive layer is at least partially filled by a dielectric medium and at least another one of the plurality of recesses in the electrically conductive layer is not filled by the dielectric medium; thereafter forming a further electrically insulating layer structure on the electrically conductive layer structure and on the dielectric filling medium.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 12 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20130164894 US-20200303799 US-7227247.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848